Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment received 06/30/2020.

Claims 1 – 21 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8 and 11 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the dummy data space".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8, the limitation “memory space” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the memory space previously disclosed or additional memory space. 

Regarding claim 11, the limitation “a protected data location” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the operation performed on the limitation. 

Regarding claim 11, the limitation “the parity data for the protected data in the protected data location;” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 7, 10, 11, 14 – 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., U.S. Publication 2017/0249209 (herein Yang), in view of Leach et al., U.S. Publication 2011/0138113 (herein Leach).

Regarding claim 1, Yang teaches: A memory device (figure 1), comprising: at least one flash memory storage (figure 1, element 200); circuitry in the memory device to write an amount of dummy data in the flash memory storage (paragraph 0044); circuitry in the memory device to generate parity data for an amount of protected data (figure 1, element 120); circuitry in the memory device to store the parity data in a parity entry (paragraph 0050). Yang does not explicitly teach: a parity entry that is included as at least part of the dummy data.
Leach teaches: adding a dummy bit value to the parity data (claim 22). 
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Yang: write an amount of dummy data in the flash memory storage and store the parity data in a parity entry; with the teaching of Leach: adding a dummy bit value to the parity data for the purpose of managing stored data in a flash memory (abstract). Dummy data is well-known in the art (paragraph 0044). Parity data is well-known in the art (paragraph 0050). Storing dummy data and parity data together is a well-known design choice in the art (claim 22). Specifically, one of ordinary skill would recognize the teaching of Leach a data field which is capable of storing both dummy data and parity data. One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 2, Yang and Leach teach the limitations of the parent claim. Yang additionally teaches: circuitry to write the dummy data along with partial page data to make a full page in the flash memory storage (paragraph 0044). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 3, Yang and Leach teach the limitations of the parent claim. Yang additionally teaches: circuitry in the memory device to write a full page of dummy data that includes parity data (paragraph 0106). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 4, Yang and Leach teach the limitations of the parent claim. Yang additionally teaches: the parity entry includes a protected data location header (paragraph 0045, 0047, 0107). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 5, Yang and Leach teach the limitations of the parent claim. Yang additionally teaches: a buffer (figure 1, element 110), and wherein the circuitry in the memory device to generate parity data is configured to store an amount of parity data in the buffer at a first time (paragraph 0038 – 0040), and wherein the circuitry in the memory device to store the parity data is configured to write the amount of parity data from the buffer to at least part of the dummy data at a second time different from the first time (paragraph 0045). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 6, Yang and Leach teach the limitations of the parent claim. Yang does not explicitly teach: circuitry configured to write a parity data index block cataloging a location of one or more parity entries.
Leach teaches: circuitry configured to write a parity data index block cataloging a location of one or more parity entries (paragraph 0023, 0024). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 7, Yang and Leach teach the limitations of the parent claim. Yang does not explicitly teach: circuitry configured to stitch together multiple parity entries from different locations to recover protected data. 
Leach teaches: circuitry configured to stitch together multiple parity entries from different locations to recover protected data (paragraph 0023, 0024). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 10, Yang and Leach teach the limitations of the parent claim. Yang additionally teaches: circuitry in the memory device to write an amount of dummy data along with partial block data to make a full block in the flash memory storage (paragraph 0045). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 11, Yang teaches: A memory device (figure 1), comprising: at least one flash memory storage (figure 1, element 200); circuitry in the memory device to write an amount of dummy data in the flash memory storage (paragraph 0044); circuitry in the memory device to generate parity data for an amount of protected data (figure 1, element 120); circuitry in the memory device to store the parity data in, wherein the parity entry includes (paragraph 0050); a protected data location (paragraph 0045, 0047, 0107); and the parity data for the protected data in the protected data location (paragraph 0044, 0045, 0047, 0107). 
Yang does not explicitly teach: a parity entry that is included as at least part of the dummy data; circuitry in the memory device to generate a parity data index block, wherein the parity data index block includes: the protected data location; and the parity entry location for the protected data in the protected data location.
Leach teaches: a parity entry that is included as at least part of the dummy data (claim 22), circuitry in the memory device to generate a parity data index block (paragraph 0023, 0024), wherein the parity data index block includes: the protected data location; and the parity entry location for the protected data in the protected data location (paragraph 0023, 0024). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 14, Yang and Leach teach the limitations of the parent claim. Yang additionally teaches: the parity entry location includes data start location and length (paragraph 0045, 0047, 0107). One of ordinary skill would recognize ‘start location’ and ‘length’ to be common attributes of a data field and would be obvious to try from the limited number of data parameters. And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 15, Yang and Leach teach the limitations of the parent claim. Yang additionally teaches: the parity entry location includes a parity block address (paragraph 0106 – 0108). Location and address information is well known in the art and would be obvious to try from the limited number of data parameters. And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 16, Yang teaches: A method, comprising: generating parity data for an amount of protected data (figure 1, element 120); writing an amount of dummy data along with partial page data to make a full page in a flash memory storage (paragraph 0044); and storing the parity data in a parity entry (paragraph 0050). Yang does not explicitly teach: a parity entry that is included as at least part of the dummy data.
Leach teaches: a parity entry that is included as at least part of the dummy data (claim 22). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 17, Yang and Leach teach the limitations of the parent claim. Yang additionally teaches: storing the parity data in a parity entry includes storing a protected data location and parity data in the parity entry (paragraph 0045, 0047, 0107). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 19, Yang and Leach teach the limitations of the parent claim. Yang does not explicitly teach: generating a parity data index block that includes a protected data location and a parity entry location. 
Leach teaches: generating a parity data index block that includes a protected data location and a parity entry location (paragraph 0023, 0024). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 20, Yang and Leach teach the limitations of the parent claim. Yang does not explicitly teach: including recovering from a read data error by searching the parity data index block. 
Leach teaches: including recovering from a read data error by searching the parity data index block (paragraph 0023, 0024).
And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Claims 9, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Leach, in view of Guo et al., U.S. Publication 2019/0034290 (herein Guo).

Regarding claim 9, Yang and Leach teach the limitations of the parent claim. Yang and Leach do not explicitly teach: the parity entry further includes a time stamp. 
Guo teaches: the parity entry further includes a time stamp (paragraph 0080).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Yang: write an amount of dummy data in the flash memory storage and store the parity data in a parity entry that is included as at least part of the dummy data; with the teaching of Guo: the parity entry further includes a time stamp for the purpose of managing erase process in a flash memory (paragraph 0081). Parity data is well-known in the art (paragraph 0050). A timestamp is well-known in the art (paragraph 0081). Meta data is a well-known design choice in the art (paragraph 0080). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 12, Yang and Leach teach the limitations of the parent claim. Yang does not explicitly teach: the parity entry further includes a time stamp.
Guo teaches: the parity entry further includes a time stamp (paragraph 0080). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 13, Yang and Leach teach the limitations of the parent claim. Yang does not explicitly teach: the parity data index block further includes a time stamp.
Guo teaches: the parity data index block further includes a time stamp (paragraph 0080). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 18, Yang and Leach teach the limitations of the parent claim. Yang does not explicitly teach: storing the parity data in a parity entry further includes storing a time stamp in the parity entry. 
Guo teaches: storing the parity data in a parity entry further includes storing a time stamp in the parity entry (paragraph 0080). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Allowable Subject Matter
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sun; Yaohua			US 20220004323 A1
KIM; Min-Chul et al.		US 20200301780 A1
OH; Hee-Tai			US 20200233739 A1
Singidi; et al.			US 20200210280 A1
Boals; Daniel A.		US 20200151059 A1
CHO; YONGWON et al.	US 20170170845 A1
Yashiro; Mitsuhiko et al.	US 5787460 A
circuitry in the memory device to write an amount of dummy data in the flash memory storage; 
circuitry in the memory device to generate parity data for an amount of protected data; 
circuitry in the memory device to store the parity data in a parity entry that is included as at least part of the dummy data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111